Hottel, J.
The questions involved in this appeal are presented by the ruling on a demurrer to a cross-complaint filed by appellant in a suit to quiet title. They involve the construction of the will of Moses Myérs, deceased, the grandfather of Mabelle M. and Ruth M. Howard, and particularly item three thereof. Said questions are the same in all essential particulars as those involved and decided by this court at this term in the case of Paul, Guardian, etc., v. Dickinson Trust Co., ante 230, wherein item four of the same will was construed. Upon the authority of that case and the *700cases there cited the judgment in this case is reversed with instructions to the lower court to overrule the demurrers to appellant’s cross-complaint,- and for further proceedings not inconsistent with this opinion.